PER CURIAM.
This is an appeal from the Circuit Court of Marshall County, Albertville Division, wherein the appellant, plaintiff below, sought to recover damages for injuries he alleges were sustained by his 'minor son while on the premises of defendant.
This appeal presents questions identical to those treated in the case of Mullins v. Pannell, 289 Ala. 252, 266 So.2d 862, decided this day. It follows that the decree of the trial court here under review is due to be affirmed on the authority of the above stated companion case, and it is so ordered.
The foregoing opinion was prepared by Circuit Judge EMMETT F. HILDRETH, who was assigned to temporary duty on the Supreme Court by the Chief Justice, and was adopted as the opinion of this court in this case.
Affirmed.
HEFLIN, C. J., and COLEMAN, BLOODWORTH, McCALL and SOMERVILLE, JJ., concur.